DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Bryan (Reg. No. 61,992) on 05 January 2022.

The application has been amended as follows: 

The Claims:
1. (Currently Amended) An apparatus for controlling an x-ray device, the apparatus comprising: 
an intervention device; 
an introducer sheath configured to introduce the intervention device into a blood vessel; and 

wherein the acquisition facility is arranged directly on the introducer sheath.

10. (Currently Amended) The apparatus of claim 1, comprising 
an optical code attached to the intervention device, wherein the intervention device is optically transparent at least in one region, and the optical code attached to the intervention device includes a lower transparency compared with the one region.

12. (Currently Amended) The method of claim 11, wherein automatically acquiring the identification information of the intervention device further comprises: 7 
acquiring at least one of a position, a speed, or a direction of a movement of the intervention device by the introducer sheath; and 
generating the item of the control information for the x-ray device is carried out as a function of the position, the speed, or the direction of movement.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
et al. (U. S. Patent No. 9,439,606 B2) disclosed an apparatus that comprises: 
an intervention device (202); and
an introducer sheath (206) configured to introduce the intervention device into a blood vessel.
However, the prior art failed to disclose or fairly suggested that the apparatus further comprises:
an acquisition facility configured to automatically acquire identification information of the intervention device and to generate a corresponding item of control information for the x-ray device; 
wherein the acquisition facility is arranged directly on the introducer sheath.

With respect to claims 11-19, the prior art failed to disclose or fairly suggested a method that comprises: 
automatically acquiring identification information of an intervention device from an introducer sheath configured to introduce the intervention device into a blood vessel; and 
generating an item of control information for the x-ray device that corresponds to the identification information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Response to Amendment
Applicant’s amendments filed 16 November 2022 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 16 November 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 16 November 2022 with respect to claim 3 have been fully considered.  The objection of claim 3 has been withdrawn.
Applicant’s amendments filed 16 November 2022 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 16 November 2022 with respect to claims 11-19 have been fully considered.  The objection of claims 11-19 has been withdrawn.
Applicant’s amendments filed 16 November 2022 with respect to claims 13 and 14 have been fully considered.  The objection of claims 13 and 14 has been withdrawn.
Applicant’s amendments filed 16 November 2022 with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 16 November 2022 with respect to claim 15 have been fully considered.  The objections of claim 15 have been withdrawn.
Applicant’s amendments filed 16 November 2022 with respect to claim 18 have been fully considered.  The objection of claim 18 has been withdrawn.
Applicant’s amendments filed 16 November 2022 with respect to claims 1-10 have been fully considered.  The rejection of claims 1-10 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 16 November 2022 with respect to claims 2 and 9 have been fully considered.  The rejection of claims 2 and 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Dargis et al. (U. S. Patent No. 11,138,697 B2) disclosed an X-ray imaging apparatus.
Schaefer et al. (U. S. Patent No. 11,071,505 B2) disclosed an anatomy-adapted acquisition with a fixed multi-source X-ray system.
Shima et al. (U. S. Patent No. 11,058,386 B2) disclosed an X-ray diagnosis apparatus and a medical image diagnosis system for specifying a device being currently operated.
Mielekamp et al. (U. S. Patent No. 11,026,648 B2) disclosed a volume presentation for planning a location of an injection point.
Furuichi et al. (U. S. Patent No. 10,733,753 B2) disclosed an image display device, a control method, and a detection method of an X-ray opaque marker.
Nambu (U. S. Patent No. 10,631,806 B2) disclosed an X-ray diagnostic apparatus, an image-processing apparatus, and an image-processing method.
Auvray et al. (U. S. Patent No. 9,713,451 B2) disclosed a real-time display of views of a vasculature for a navigation of an optimal device.
Florent et al. (U. S. Patent No. 9,095,308 B2) disclosed vascular roadmapping.
Huennekens et al. (U. S. Patent No. 7,930,014 B2) disclosed a co-registration of a vascular image.
Boese et al. (U. S. Patent No. 7,590,442 B2) disclosed a method for determining a position of an instrument within an X-ray system.
Mitschke et al. (U. S. Patent No. 7,010,080 B2) disclosed a method for automatic marker-free fusion of 2D fluoroscopic C-arm images with preoperative 3D images using an intraoperatively-obtained 3D data record.
Chiu et al. (U. S. Patent No. 5,369,678 A) disclosed a method for tracking a catheter probe during a fluoroscopic procedure.
Chiu et al. (U. S. Patent No. 5,282,254 A) disclosed a method for locating an edge portion of an aperture in a filter member in an X-ray fluoroscopy apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884